Citation Nr: 0828102	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to service connection for a right knee disorder 
(status postoperative residuals, fracture of the right femur 
with internal rod fixation, partial arthrofibrosis of the 
right knee and chondromalacia of the right patella).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The veteran had active service from August 1974 to September 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In May 2005, the veteran had a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  When this matter 
was last before the Board in January 2007, it was determined 
that new and material evidence had been submitted to reopen 
the previously denied claim for entitlement to service 
connection for right knee disorder.  This matter was then 
remanded by the Board for further evidentiary development.

The Board acknowledges that the veteran submitted an 
additional VA Form-9 in April 2008.  Included with the VA-
Form 9 were service medical records dated in August 1974 and 
September 1974, a September 1974 Medical Board report, a June 
2007 MRI report, and the VA compensation and pension 
examination of March 2008.  The Board notes that the evidence 
presented is duplicative of what was already presented.  
Thus, the Board finds that a Supplemental Statement of the 
Case is not warranted (SSOC).  See 38 C.F.R. § 19.31(b).  


FINDINGS OF FACT

1.  The veteran's right knee disorder clearly and 
unmistakably pre-existed service and was not aggravated by 
service.  

2.  His right knee disorder is not attributable to service.




CONCLUSIONS OF LAW

1.  A right knee disorder clearly and unmistakably preexisted 
and was not aggravated during the veteran's period of 
service, and the presumption of soundness at entrance is 
rebutted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 
3.304 (2007).  

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in April 2003 and November 2004.  Although the letters 
provided adequate notice with respect to the evidence 
necessary to reopen a claim for service connection, it did 
not provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
veteran was subsequently provided notice pertaining to these 
latter two elements by letter dated in February 2007, prior 
to the issuance of a supplemental statement of the case 
(SSOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

					Factual Findings

The veteran had active service from August 1974 to September 
1974.  In a February 1974 pre-induction examination, the 
veteran's lower extremities were reported normal.  The 
veteran also denied "tricked or locked knee."  In August 
1974, four days after service entry, discomfort in the right 
knee and thigh was noted.  X-rays revealed an old fracture of 
the mid femur with metal rod in place.  In September 1974, 
the veteran complained of knee pain.  The veteran reported 
that he was unable to complete a one mile run.  A past 
medical history of fracture of the right femur six years ago, 
rodded, was noted.  X- rays revealed healed mid shaft, rodded 
femur fracture and knee osteoporosis.  X-rays further 
revealed partial arthrofibrosis of the right knee and 
chondromalacia patella.  

A September 1974 Medical Board report noted a diagnosis of 
status, postoperative fracture, right femur, with internal 
rod fixation, late effect, EPTE; partial arthrofibrosis, 
right knee, secondary to the first diagnosis, EPTE and 
chondromalacia, right patella, EPTE.  It was noted that, 
before enlistment, the veteran revealed that he was involved 
in an automobile accident some years ago, sustaining a 
fracture of the right leg which required reconstructive 
surgery and implantation of the metal retention rod.  He had 
experienced pain with prolonged walking or standing since 
that time.  It was further noted that the veteran mentioned 
his condition to the examining officer at the time of 
enlistment but was found fit for duty.  The Medical Board 
opined that the veteran did not meet the minimum standards 
for enlistment or induction and that he did not meet the 
standards at the time of entry into current active service.  
The Medical Board further found that the veteran had no 
unfitting physical disability incurred in, or aggravated by 
active service.  It was noted that the veteran was "enlisted 
in error."  The veteran was discharged in September 1974.  

Kaiser treatment records from 1989 to 1993 show no specific 
right knee complaints.  Gouty arthritis was noted in 
September 1990 and January 1991.  A history of gouty 
arthritis and complaints of radiation to the left knee were 
noted in November 1991.  Complaints of a swollen left knee 
were noted in September 1992.  Gouty arthritis, left patella, 
was also noted.  Complaints of left knee swelling and a 
previous history of gouty arthritis were noted in October 
1992.  

In a January 2002 Bureau of Disability Examination, traumatic 
arthritis of the right knee was diagnosed.  No x-ray findings 
were reported.  A May 2005 letter from the veteran's sister 
notes that the veteran only limped after returning home from 
service.

Post service VA treatment records beginning in 1994 show 
complaints of right knee pain in April 2003.  X-ray at that 
time showed the femoral shaft fracture with intramedullary 
rod but no significant radiographic findings in the right 
knee.  

In February 2005, A.B.S., M.D., noted that the veteran was 
injured in a significant motor vehicle accident in 1966 and 
had undergone extensive reconstructive efforts including pins 
and rods for his right femur.  The physician noted that the 
veteran tried to complete basic training in 1974 and that it 
would appear that three weeks of basic training would 
certainly aggravate this pre-existing right lower extremity 
injury including his knee joint.  A.B.S. opined that the 
industrial prolonged walking activities the veteran engaged 
in as a security agent had aggravated his knee as well.  
A.B.S. reported that his opinions were based upon a 
reasonable degree of medical probability.  The veteran was 
diagnosed with early degenerative osteoarthritic changes in 
the right knee and status postoperative open reduction and 
internal fixation with intramedullary rod fixation of right 
femur fracture in the remote past.  Records from Dr. S. and 
T.T., M.D., from 2005 to 2007 show continuing treatment for 
right knee complaints.

At his May 2005 hearing, the veteran testified that he had an 
accident with his right leg before service.  The veteran 
maintained that two weeks into basic training, he fell down 
and experienced a sharp pain in his right knee.  He reported 
that he experienced a lot of pain and that he was taken to 
the naval hospital.  He further testified that he was treated 
after service for his condition.  According to the veteran, 
he currently experiences a stiff right knee with swelling.  
The veteran believed his condition worsened due to service.  

The veteran was afforded a VA compensation and pension 
examination in March 2008.  During this examination, the 
veteran reported pain, weakness, stiffness, swelling and 
locking of the right knee.  Examination revealed the veteran 
had limitation of the right knee, and painful passive and 
active movement of the right knee.  The veteran was diagnosed 
with post status open reduction-internal fixation with an 
intramedullary rod of the right femur with residuals of 
arthrofibrosis, chondromalacia of the patella of the right 
knee superimposed on gouty arthritis/degenerative joint 
disease.  

After review of the service medical records, the VA examiner 
opined that the veteran did experience a temporary escalation 
of pain discomfort which occurred during basic training.  
However, he maintained that this was a temporary condition 
and resolved back to the pre-existing level.  He further 
noted that, from an orthopedic perspective, the most probable 
cause of the veteran's present condition is due to continuous 
repetitive trauma of working/ambulating over the many years 
the veteran worked as a security officer, superimposed on 
acute gouty arthritic attacks.  He noted that gouty arthritis 
attacks the synovial membrane of the joints and in time 
causes severe degenerative changes affecting the joints.  The 
VA examiner opined that it is less likely as not (less than a 
50/50 probability) that the veteran's preexisting right knee 
condition increased in severity during active military 
service of one month of physical training.  He further opined 
that it is at least as likely as not that the preexisting 
right knee condition superimposed on systemic gouty arthritis 
and the many years of repetitive continuous use, prolonged 
ambulation and standing, that his job required as a security 
officer, have resulted and caused an acceleration and 
increased in the natural progression degeneration of the 
veteran's right knee as it is presently.  

				Legal Criteria and Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran seeks service connection for a right knee 
disability (status postoperative residuals, fracture of the 
right femur with internal rod fixation, partial 
arthrofibrosis of the right knee and chondromalacia of the 
right patella).  Having reviewed the record, the Board has 
concluded that the preponderance of the evidence weighs 
against a grant of service connection for a right knee 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The veteran's 
service medical records show that at his pre-enlistment 
examination in February 1974, his lower extremities were 
reported normal and the veteran was found to be in good 
health.  As no right knee disorder was noted at entrance, the 
Board finds that the veteran is entitled to the presumption 
of soundness.  

Because the veteran is entitled to a presumption of 
soundness, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  X-rays taken 
in August 1974 revealed an old fracture of mild femur with 
metal rod in place.  A past medical history of fracture of 
right femur six years ago, rodded, was noted in September 
1974.  X- rays revealed healed mid shaft, rodded femur 
fracture and knee osteoporosis.  In the September 1974 
Medical Board report a diagnosis was given of status, 
postoperative fracture, right femur, with internal rod 
fixation, late effect, EPTE; partial arthrofibrosis, right 
knee, secondary to the first diagnosis, EPTE and 
chondromalacia, right patella, EPTE.  It was noted that, 
before enlistment, the veteran revealed that he was involved 
in an automobile accident some years ago, sustaining a 
fracture of the right leg which required reconstructive 
surgery and implantation of the metal retention rod.  

Here, the Board finds that the medical evidence in this case 
shows that the veteran clearly suffered from a right knee 
injury prior to service.  This is supported by the veteran's 
statement that he was in an accident in 1966 which injured 
his right leg, the Medical Board's findings that the 
veteran's condition preexisted service, x-ray results of 
August 1974 which show an old fracture of mild femur with 
metal rod in place, and service medical records which note 
fracture of the right femur six years ago, rodded.  
Additionally, post service treatment records, which include 
the March 2008 VA compensation and pension examination and 
medical statement issued by A.B.S., note that the veteran's 
right knee injury preexisted service.  Thus, the record 
includes competent evidence which clearly and unmistakably 
shows that a right knee injury pre-existed the period of 
active service, and the presumption of soundness is rebutted.

Having determined that the injury with residuals clearly and 
unmistakably predated service, the Board must now determine 
whether the veteran's right knee disorder was aggravated 
during the period of service.  Although service medical 
records show that the veteran complained of right knee pain 
during service, the evidence fails to show that the veteran's 
preexisting right knee disorder was aggravated during 
service.  In the March 2008 VA compensation and pension 
examination, the examiner opined that the veteran did 
experience a temporary escalation of pain discomfort which 
occurred during basic training.  However , the VA examiner 
further found that this was a temporary condition and 
resolved back to the pre-existing level.  As noted, temporary 
or intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt, 1 Vet. App. 292.  The March 2008 VA examiner opined 
that it is less likely as not that the veteran's preexisting 
right knee condition increased in severity during active 
military service of one month of physical training.  He 
further opined that it is at least as likely as not that the 
preexisting right knee condition superimposed on systemic 
gouty arthritis and the many years of repetitive continuous 
use, prolonged ambulation and standing, that his job required 
as a security officer, have resulted and caused an 
acceleration and increased in the natural progression 
degeneration of the veteran's right knee as it is presently.  

The Board acknowledges that A.B.S. opined in February 2005 
that it would appear that three weeks of basic training would 
certainly aggravate the veteran's pre-existing right lower 
extremity injury including his knee joint.  However, he 
further opined that the industrial prolonged walking 
activities the veteran engaged in as a security agent had 
aggravated his knee as well.  As there is nothing in the file 
that suggests that A.B.S. reviewed the veteran's service 
medical records to reach his conclusion, the Board must find 
A.B.S.'s opinion to be unpersuasive as to the veteran's 
preexisting condition and the issue of aggravation.  Not only 
is there no indication that A.B.S. reviewed the veteran's 
service medical records before reaching his conclusion, the 
Board also notes that A.B.S. cited two likely causes for the 
aggravation of the veteran's preexisting condition.  In light 
of uncertainty of A.B.S.'s opinion and the lack of showing 
that he reviewed the veteran's service medical records, the 
Board has placed greater probative value on the opinion 
proffered by the VA examiner.  The VA examiner's opinion, 
that it is less likely as not that the veteran's preexisting 
right knee condition increased in severity during active 
military service of one month of physical training, is based 
on review of the veteran's service medical records and it is 
consistent with the historical record.  

The Board has considered the statement from the veteran's 
sister.  However, she is not competent to determine 
aggravation or worsening of the pathological severity of a 
medical condition in service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007)  Although she reported that the 
veteran limped after service, Dr. S.'s examinations in 2005 
and 2007 showed a normal gait.

Given the above, the vastly more probative evidence shows 
that the veteran's right knee disorder clearly and 
unmistakably preexisted service and did not increase in 
severity during service.  Therefore, the preponderance of the 
evidence is against service connection for a right knee 
disability.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the veteran, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right knee disability is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


